Exhibit 10.2


Confidentiality and Business Protection Agreement


This Confidentiality and Business Protection Agreement (“Agreement”) is hereby
entered into by and between Jason M. Hollar (“Executive”) and Cardinal Health,
Inc., an Ohio Corporation (the “Company”), effective as of April 27, 2020.


It is hereby agreed as follows:


1.    Consideration and Acknowledgements. The parties acknowledge that the
provisions and covenants contained in this Agreement are ancillary and material
to, and in consideration of, the offer letter dated March 9, 2020 and that the
limitations contained herein are reasonable in geographic and temporal scope and
do not impose a greater restriction or restraint than is necessary to protect
the goodwill and other legitimate business interests of the Company. The parties
also acknowledge and agree that the provisions of this Agreement do not
adversely affect Executive's ability to earn a living in any capacity that does
not violate the covenants contained herein. The parties further acknowledge and
agree that the provisions of Section 9(a) below are accurate and necessary
because (i) this Agreement is entered into in the State of Ohio, (ii) Ohio has a
substantial relationship to the parties and to this transaction, (iii) Ohio is
the headquarters state of the Company, which has operations worldwide and has a
compelling interest in having its employees treated uniformly, (iv) the use of
Ohio law provides certainty to the parties in any covenant litigation in the
United States, and (v) enforcement of the provisions of this Agreement would not
violate any fundamental public policy of Ohio or any other jurisdiction.
2.    Confidential Information. Executive shall hold in a fiduciary capacity for
the benefit of the Company and all of its subsidiaries, partnerships, joint
ventures, limited liability companies and other affiliates (collectively, the
"Cardinal Group"), all secret or confidential information, knowledge or data
relating to the Cardinal Group and its businesses (including, without
limitation, any proprietary and not publicly available information concerning
any processes, methods, trade secrets, research, secret data, costs, names of
users or purchasers of their respective products or services, business methods,
operating procedures or programs or methods of promotion and sale) that
Executive has obtained or obtains during Executive's employment by the Cardinal
Group and that is not public knowledge (other than as a result of Executive's
violation of this Agreement) ("Confidential Information"). For the purposes of
this Agreement, information shall not be deemed to be publicly available merely
because it is embraced by general disclosures or because individual features or
combinations thereof are publicly available. Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after
Executive's employment with the Cardinal Group, except with prior written
consent of the applicable Cardinal Group company, or as otherwise required by
law or legal process. All records, files, memoranda, reports, customer lists,
drawings, plans, documents and the like that Executive uses, prepares or comes
into contact with during the course of Executive's employment shall remain the
sole property of the Company or the Cardinal Group company, as applicable, and
shall be turned over to the applicable Cardinal Group company upon termination
of Executive's employment.
Under the federal Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made to Executive’s attorney in relation
to a lawsuit for





--------------------------------------------------------------------------------




retaliation against Executive for reporting a suspected violation of law; or (c)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.
Nothing in this Agreement shall (a) prevent Executive from testifying truthfully
as required by law (b) prohibit or prevent Executive from filing a charge with
or participating, testifying, or assisting in any investigation, hearing,
whistleblower proceeding or other proceeding before any federal, state, or local
government agency (e.g. EEOC, NLRB, SEC, etc.), or (c) prevent Executive from
disclosing Company information in confidence to a federal, state, or local
government official for the purpose of reporting or investigating a suspected
violation of law.
3.    Non-Recruitment of Cardinal Group Employees, etc. Executive shall not, at
any time during the Restricted Period (as defined below), without the prior
written consent of the Company, engage in the following conduct (a
"Solicitation"): (i) directly or indirectly, including via social media or
professional networking services, solicit, recruit or employ (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who is or was at any time during the previous twelve months an employee,
representative, officer or director of the Cardinal Group; or (ii) take any
action to encourage or induce any employee, representative, officer or director
of the Cardinal Group to cease his or her relationship with the Cardinal Group
for any reason. A "Solicitation" does not include any recruitment of employees
within or for the Cardinal Group. The "Restricted Period" means the period from
the date of this Agreement until twenty-four months after Executive’s date of
termination of employment or date of retirement, as applicable. The Restricted
Period shall be extended and its expiration tolled by the time period in which
Executive is in breach of any covenant in this Agreement to ensure that
Executive does not benefit from any breach and that the Company receives the
full benefit of two years protection from unfair competition on which it has
relied in entering into this Agreement.
4.    No Competition -- Solicitation of Business. During the Restricted Period,
Executive shall not (either directly or indirectly or as an officer, agent,
employee, partner, consultant or director of any other company, partnership or
entity) solicit, service or accept on behalf of any competitor of the Cardinal
Group the business of (i) any customer of the Cardinal Group during the time of
Executive's employment or at date of termination of employment, or (ii) any
potential customer of the Cardinal Group which Executive knew to be an
identified, prospective purchaser of products or services of the Cardinal Group.
5.    No Competition -- Employment by Competitor. During the Restricted Period,
Executive shall not invest in (other than in a publicly traded company with a
maximum investment of no more than 1% of outstanding shares), counsel, advise or
be otherwise engaged or employed by any entity or enterprise that is in
competition with the business conducted by any member of the Cardinal Group
(other than a business that is not a significant business to the Cardinal Group
as a whole or to the entity or enterprise as a whole).
6.    No Disparagement.
(a)    Executive and the Company shall at all times refrain from taking actions
or making statements, written or oral, that (i) denigrate, disparage or defame
the goodwill or reputation of Executive or the Cardinal Group, as the case may
be, or any of its trustees, officers, security holders, partners, agents or
former or current employees and directors, or (ii)


2

--------------------------------------------------------------------------------




are intended to, or may be reasonably expected to, adversely affect the morale
of the employees of the Cardinal Group. Executive further agrees not to make any
negative statements to third parties relating to Executive's employment or any
aspect of the businesses of the Cardinal Group and not to make any statements to
third parties about the circumstances of the termination of Executive's
employment or about the Cardinal Group or its trustees, directors, officers,
security holders, partners, agents or former or current employees and directors,
except as may be required by a court or governmental body.
(b)    Executive further agrees that, following termination of employment for
any reason, Executive shall assist and cooperate with the Company with regard to
any matter or project in which Executive was involved during Executive's
employment with the Company, including but not limited to any litigation that
may be pending or may arise after such termination of employment. Further,
Executive agrees to notify the Company at the earliest opportunity of any
contact that is made by any third parties concerning any such matter or project.
The Company shall not unreasonably request such cooperation of Executive and
shall cooperate with Executive in scheduling any assistance by Executive, taking
into account Executive’s business and personal affairs, and shall compensate
Executive for any lost wages or expenses associated with such cooperation and
assistance.
7.    Inventions. All plans, discoveries and improvements, whether patentable or
unpatentable, made or devised by Executive, whether alone or jointly with
others, from the date of Executive's initial employment by the Company and
continuing until the end of any period during which Executive is employed by the
Cardinal Group, relating or pertaining in any way to Executive's employment with
or the business of the Cardinal Group, shall be promptly disclosed in writing to
the Company’s Chief Legal and Compliance Officer and are hereby transferred to
and shall redound to the benefit of the Company, and shall become and remain its
sole and exclusive property. Executive agrees to execute any assignment to the
Company or its nominee, of Executive's entire right, title and interest in and
to any such discoveries and improvements and to execute any other instruments
and documents requisite or desirable in applying for and obtaining patents,
trademarks or copyrights, at the expense of the Company, with respect thereto in
the United States and in all foreign countries, that may be required by the
Company. Executive further agrees at all times to cooperate to the extent and in
the manner required by the Company in the prosecution or defense of any patent
or copyright claims or any litigation or other proceeding involving any trade
secrets, processes, discoveries or improvements covered by this Agreement, but
all necessary expenses thereof shall be paid by the Company.
8.    Acknowledgement and Enforcement. Executive acknowledges and agrees that:
(a) the purpose of the foregoing covenants, including without limitation the
noncompetition covenants of Sections 4 and 5, is to protect the goodwill, trade
secrets and other Confidential Information of the Company; (b) because of the
nature of the business in which the Cardinal Group is engaged and because of the
nature of the Confidential Information to which Executive has access, the
Company would suffer irreparable harm and it would be impractical and
excessively difficult to determine the actual damages of the Cardinal Group in
the event Executive breached any of the covenants of this Agreement; and (c)
remedies at law (such as monetary damages) for any breach of Executive's
obligations under this Agreement would be inadequate. Executive therefore agrees
and consents that if Executive commits any breach of a covenant under this
Agreement or threatens to commit any such breach, the Company shall have the
right (in addition to, and not in lieu of, any other right or remedy that may be
available to it) to temporary and permanent injunctive relief from a court of
competent jurisdiction, without


3

--------------------------------------------------------------------------------




posting any bond or other security and without the necessity of proof of actual
damage. If any of the covenants contained in this Agreement are finally held by
a court to be invalid, illegal or unenforceable (whether in whole or in part),
such covenant shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining covenants
shall not be affected thereby; provided, however, that if any of such covenants
is finally held by a court to be invalid, illegal or unenforceable because it
exceeds the maximum scope or duration determined to be acceptable to permit such
provision to be enforceable, such covenant will be deemed to be modified to the
minimum extent necessary to modify such scope or duration in order to make such
provision enforceable hereunder.
9.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without reference to principles of conflict of laws.
If, under any such law, any portion of this Agreement is at any time deemed to
be in conflict with any applicable statute, rule, regulation or ordinance, such
portion shall be deemed to be modified or altered to conform thereto. The
parties hereto irrevocably agree to submit to the jurisdiction and venue of the
courts of the State of Ohio in any action or proceeding brought with respect to
or in connection with this Agreement. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect. This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. This Agreement is the product of negotiation and
shall not be construed strictly for or against any party.
(b)    All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to Executive:
 
At the most recent address on file for Executive at the Company
 
 
 
 
If to the Company:
 
Cardinal Health, Inc.
 
 
7000 Cardinal Place
 
 
Dublin, Ohio 43017
 
 
Attention: Chief Legal and Compliance Officer



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with the law.
(d)    Executive's or the Company's failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or the Company may


4

--------------------------------------------------------------------------------




have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.
IN WITNESS WHEREOF, Executive has hereunto set Executive's hand and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the day and year first above written.






/s/ Jason M. Hollar            
Jason M. Hollar
Execution Date: 3/10/20                        




CARDINAL HEALTH, INC.


/s/ Ola M. Snow                                    
By: Ola M. Snow
Its: Chief Human Resources Officer
Execution Date: 3/11/2020                        






5